Execution Copy

AMENDMENT NO. 6

AMENDMENT NO. 6 dated as of October 15 , 2008 among The Shaw Group Inc. (the
“Borrower”), the subsidiaries of the Borrower listed on the signature pages
hereto as “Guarantors”, the Extending Lenders listed on the signature pages
hereto and BNP Paribas, as administrative agent (in such capacity, the “Agent”).

The Borrower, the “Guarantors” party thereto, the “Lenders” party thereto and
the Agent are parties to a Credit Agreement dated as of April 25, 2005 (as
amended by Amendment No. 1 dated as of October 3, 2005, Amendment No. 2 dated as
of February 27, 2006, Amendment No. 3 dated as of June 20, 2006, Amendment No. 4
dated as of October 13, 2006 and Amendment No. 5 dated as of January 14, 2008,
and as the same may be further modified and supplemented and in effect from time
to time, the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for extensions of credit (by means of loans and letters of credit) to
be made by said lenders to the Borrower.

The parties hereto wish to amend the Credit Agreement as hereinafter set forth
and accordingly hereby agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment No. 6,
terms defined in the Credit Agreement are used herein as defined therein.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:

2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.

2.02. Definitions. Article I of the Credit Agreement shall be amended by
amending the following definitions (to the extent already included in said
Article I) as provided below and adding the following definitions in the
appropriate alphabetical location (to the extent not already included in said
Article I):

“Amendment No. 6” means Amendment No. 6, dated as of October 15, 2008, to this
Agreement.

“Consolidated Fixed Charges Ratio” shall be amended by replacing the reference
therein to “the Facility Termination Date” with a reference to “any Facility
Termination Date”.

“Extended Termination Date” means the sixth anniversary of the Effective Date.

“Extending Lenders” means (a) the Lenders agreeing to the amendment of this
Agreement contemplated by Amendment No. 6 as evidenced by their signatures
thereto and (b) each other Lender agreeing to be an “Extending Lender” hereunder
as evidenced by their signing of an instrument in form and substance acceptable
to the Borrower and the Agent in connection therewith.

“Facility Termination Date” shall be amended to read as follows: “means (a) in
the case of each Non-Extending Lender, the Initial Termination Date and (b) in
the case of each Extending Lender, the Extended Termination Date; or, in each of
the cases referred to in the preceding clauses (a) and (b), any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.”

“Initial Termination Date” means the fifth anniversary of the Effective Date.

“Lenders” shall be amended to read as follows: “means the lending institutions
listed on the signature pages of this Agreement and their respective successors
and assigns and the lending institutions executing a Lender Addendum and their
respective successors and assigns; provided that from and after the Initial
Termination Date, upon the Non-Extending Lenders being paid all amounts owing to
them under this Agreement, the Non-Extending Lenders shall no longer be
Lenders.”

“Non-Extending Lenders” means the Lenders that are not Extending Lenders.

“Supplemental Credit Facility” shall be amended by replacing the reference
therein to “Facility Termination Date” with a reference to “Extended Termination
Date”.

2.03. Commitments. Section 2.1.1 of the Credit Agreement shall be amended to
read as follows:

“Loan Commitment. From and including the Effective Date and prior to the
Facility Termination Date applicable to it, each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to (i) make Loans to the
Borrower and (ii) participate in Facility LCs issued upon the request of the
Borrower, provided that, after giving effect to the making of each such Loan and
the issuance of each such Facility LC (in each case determined after giving
effect to any reductions or increases in Commitments scheduled to occur on the
date on which each such Loan is to be made or such Facility LC is to be issued),
(A) such Lender’s Outstanding Credit Exposure shall not exceed its Commitment;
(B) the sum of the aggregate outstanding principal amount of the Revolving
Credit Loans plus the Financial LC Obligations shall not exceed the Aggregate
Revolving Credit and Financial LC Commitment at any time, (C) the total
Revolving Credit Loans outstanding shall not exceed the Aggregate Revolving
Credit Commitment; (D) the Aggregate Outstanding Credit Exposure shall not
exceed the Aggregate Commitment at any time during any Unrestricted Period; and
(E) the Aggregate Outstanding Credit Exposure shall not exceed the lesser of
(1) the Aggregate Commitment and (2) the Borrowing Base at any time during any
Restricted Period (subject to Section 2.2(c)). Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow at any time prior to the
Business Day prior to the Extended Termination Date. All Commitments of the
Non-Extending Lenders shall expire on the Initial Termination Date and all
Commitments of the Extending Lenders shall expire on the Extended Termination
Date. An Issuer will issue Facility LCs hereunder on the terms and conditions
set forth in Section 2.19.”

2.04. Swing Line Commitment; Voting Rights. Sections 2.1.2(a) and 12.2.2 of the
Credit Agreement shall each be amended by inserting “applicable to it”
immediately after “Facility Termination Date”.

2.05. Required Payments, Termination. Sections 2.2(a) and 2.2(b) of the Credit
Agreement shall be amended to read as follows:

“(a) All Loans, all outstanding Reimbursement Obligations and all other unpaid
Obligations owing to the Non-Extending Lenders shall be paid in full by the
Borrower on the Initial Termination Date and all Loans, all outstanding
Reimbursement Obligations and all other unpaid Obligations owing to the
Extending Lenders shall be paid in full by the Borrower on the Extended
Termination Date, in each case except to the extent that such Obligations are
expressly required hereby to be paid on an earlier date.

(b) Subject to Section 2.2(a), each Swing Line Loan shall be paid in full on the
fifth Business Day from the date such Swing Line Loan was made by the Swing Line
Lender.”

2.06. Commitment Fee, Reductions in Aggregate Commitment. Section 2.5(a) of the
Credit Agreement shall be amended to read as follows:

“(a) The Borrower agrees to pay to the Agent for the account of each Lender
according to its Pro Rata Share a commitment fee at a per annum rate equal to
the Applicable Fee Rate on the average daily excess of the Aggregate Commitment
over the Aggregate Outstanding Credit Exposure (other than Swing Line Loans)
from the date hereof to and including the Facility Termination Date applicable
to such Lender, payable quarterly in arrears on each Payment Date hereafter and
on each of the Initial Termination Date and the Extended Termination Date.

and Section 2.5(b) shall be amended by adding the following sentence at the end
thereof:

“The Aggregate Commitment and the Aggregate Facility LC Commitment shall each be
automatically reduced on the Initial Termination Date by the aggregate amount of
the Commitments of all of the Non-Extending Lenders.”

2.07. Change in Interest Rate, etc. The last sentence of Section 2.10 of the
Credit Agreement shall be amended to read as follows:

“No Interest Period may begin before and end after the Initial Termination Date
or begin before and end after the Extended Termination Date.”

2.08. Facility LCs. Section 2.19 of the Credit Agreement shall be amended as
follows:

(a) Section 2.19.1 of the Credit Agreement shall be amended to read as follows:

“Issuance. The parties hereto acknowledge that on and after the Effective Date
the Existing Facility LCs shall be Facility LCs issued by an Issuer pursuant to
this Agreement. Facility LCs issued hereunder may be issued in any Agreed
Currency. Each Issuer hereby agrees, on the terms and conditions set forth in
this Agreement, to issue Financial Letters of Credit and Performance Letters of
Credit (each, a “Facility LC”) and to renew, extend, increase, decrease or
otherwise modify each Facility LC (“Modify” and each such action, a
“Modification”), from time to time from and including the Effective Date and
prior to the fifteenth Business Day prior to the Extended Termination Date upon
the request of the Borrower; provided that immediately after each such Facility
LC is issued or Modified, (i) the aggregate outstanding principal amount of the
Loans plus the aggregate Dollar Amount of the outstanding Financial LC
Obligations shall not exceed the Aggregate Revolving Credit and Financial LC
Commitment, (ii) (1) the Aggregate Outstanding Credit Exposure shall not exceed
the Aggregate Commitment during any Unrestricted Period and (2) the Aggregate
Outstanding Credit Exposure shall not exceed the lesser of (A) the Aggregate
Commitment and (B) the Borrowing Base at any time during any Restricted Period
(subject to Section 2.2(c)) and (iii) at no time prior to the Initial
Termination Date may the sum of the aggregate undrawn stated amount of all
outstanding Facility LCs that expire after the fifth Business Day prior to the
Initial Termination Date plus the aggregate amount of the Extending Lenders’ Pro
Rata Shares of all Loans (including Swing Line Loans) exceed the aggregate
amount of the Commitments of all of the Extending Lenders, in the case of each
of the preceding clauses (i), (ii) and (iii), all relevant amounts determined
after giving effect to any reductions or increases in Commitments and
Outstanding Credit Exposures scheduled to occur on the date on which each such
Facility LC is issued or Modified. No Facility LC issued on or after the
Effective Date shall have an expiry date later than the fifth Business Day prior
to the Extended Termination Date.”

(b) The following new Section 2.19.14 shall be added immediately after
Section 2.19.13 of the Credit Agreement:

“2.19.14 Termination and Re-allocation of Facility LC Participations on Fifth
Business Day prior to the Initial Termination Date. Notwithstanding anything
contained in this Agreement or any other Loan Document to the contrary, on the
fifth Business Day prior to the Initial Termination Date, the interests and
participations of the Non-Extending Lenders in the Facility LCs outstanding as
at the fifth Business Day prior to the Initial Termination Date shall
automatically terminate and (i) from and after the fifth Business Day prior to
the Initial Termination Date, the Non-Extending Lenders shall have no liability
arising from, relating to, in connection with or otherwise in respect of, such
interests and participations or any Facility LCs, and (ii) such interests and
participations in outstanding Facility LCs shall thereupon automatically and
without further action be re-allocated to the extent necessary such that the
interests and participations in such Facility LCs shall be held by the remaining
Lenders ratably in proportion to their respective Pro Rata Shares (determined
after giving effect to the termination of the interests and participations of
the Non-Extending Lenders on the fifth Business Day prior to the Initial
Termination Date, with all such terminations of interests and participations
being treated as reductions in Commitments solely for the purposes of this
calculation).”

2.09. Increase of the Commitments. Section 2.21(a) of the Credit Agreement shall
be amended by replacing each reference therein to “Letters of Credit” with a
reference to “Facility LCs”.

2.10. Liens. Section 6.15 of the Credit Agreement shall be amended by adding the
following new clause (j) immediately after clause (i) thereof:

“(j) Liens over cash collateral in an aggregate amount not exceeding
$200,000,000 securing payment in respect of Letters of Credit, provided that at
each time any such cash collateral is posted, and immediately after giving
effect thereto, the Borrower and its Subsidiaries shall have unrestricted cash
or Cash Equivalent Investments of not less than $500,000,000, which cash and
Cash Equivalent Investments shall be free and clear of all Liens (other than
Liens in favor of the Agent, for the benefit of the Lenders, granted pursuant to
any Collateral Document).”

2.11. Contingent Obligations. Section 6.19(h) of the Credit Agreement shall be
amended to read as follows:

“(h) guaranties by Borrower or any of its Subsidiaries with respect to any
Indebtedness or other obligations of a joint venture or other Person in which
the Borrower or any of its Subsidiaries has an ownership interest if (i) in the
case that such joint venture or other Person is a manufacturer of modular units
for the completion of nuclear facilities in Lake Charles, Louisiana, (x) such
Indebtedness and other obligations consist of (A) obligations to return state,
parish and local governmental authorities incentives received by such joint
venture or other Person for doing business and constructing its manufacturing
facility in Lake Charles, Louisiana in an aggregate amount for all such
obligations not to exceed $50,000,000 and (B) principal of and interest on bonds
in an aggregate principal amount not exceeding $70,000,000 issued to finance the
construction of such manufacturing facility, and customary related costs,
expenses and indemnities, and (y) the Borrower and its Subsidiaries are not
liable under such guaranties for more than their proportionate share of any such
obligations (determined by reference to the direct and indirect ownership
interests held by the Borrower in such joint venture or other Person) or (ii) in
all other cases, the aggregate amount of such guaranties does not exceed
$20,000,000 at any time outstanding.”

Section 3. Representations and Warranties. The Borrower represents and warrants
to the Lenders that (i) the representations and warranties set forth in
Article V of the Credit Agreement are true and correct on the date hereof as if
made on and as of the date hereof (except to the extent any such representation
or warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date) and as if each reference in said Article V to “this Agreement”
included reference to this Amendment No. 6 and (ii) on the date hereof, no
Default or Unmatured Default has occurred or is continuing.

Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
and the releases set forth in Section 5 hereof shall become effective, as of the
date hereof, upon:

(i) the execution and delivery of counterparts of this Amendment No. 6 by the
Borrower, the Guarantors (other than Shaw CENTCOM Services, L.L.C.), the Agent
and the Required Lenders (and the Borrower and each Guarantor, by its execution
and delivery of this Amendment No. 6, each hereby confirms and ratifies all of
its respective obligations under the Guaranty, the Security Agreement and the
Subordination Agreement with respect to the amendments effected hereby);

(ii) the Borrower furnishing the following to the Agent each in form and
substance satisfactory to the Agent and with sufficient copies for the Lenders,
where appropriate, executed by the relevant Person:

(a) a copy, certified by the Secretary or Assistant Secretary of the Borrower,
of its by-laws,

(b) a copy, certified by the Secretary or Assistant Secretary of the Borrower,
along with a certificate of good standing and existence from the Secretary of
State of the State of Louisiana, of resolutions of its board of directors
authorizing the execution of this Amendment No. 6,

(c) an incumbency certificate, executed by the Secretary or Assistant Secretary
of the Borrower which shall identify by name and title and bear the signatures
of the Authorized Officers and any other officers or managers of the Borrower
authorized to sign this Amendment No. 6, upon which certificates the Agent and
the Lenders shall be entitled to rely until informed of any change in writing by
the Borrower, and

(d) a written opinion or opinions of counsel to the Borrower and the Guarantors,
addressed to the Lenders and covering such matters as may be required by Agent,
in form and substance reasonably satisfactory to the Agent;

(iii) the Borrower furnishing to the Agent each in form and substance
satisfactory to the Agent, and with sufficient copies for the Lenders, a
bring-down certificate executed by the Secretary or Assistant Secretary of each
Guarantor (other than Shaw CENTCOM Services, L.L.C.), certifying that: (a) the
organizational and operative documents of such Guarantor certified and delivered
in connection with the closing of the Credit Agreement on April 25, 2005, the
closing of Amendment No. 2 on February 27, 2006, the closing of Amendment No. 4
on October 13, 2006 or the closing of Amendment No. 5 on January 14, 2008, as
the case may be, have not been amended, rescinded or otherwise changed and
remain in full force and effect, (b) the incumbency certificate of such
Guarantor certified and delivered in connection with the closing of the Credit
Agreement on April 25, 2005, the closing of Amendment No. 2 on February 27,
2006, the closing of Amendment No. 4 on October 13, 2006 or the closing of
Amendment No. 5 on January 14, 2008, as the case may be, has not been amended,
rescinded or otherwise changed, and each signatory thereto remains an Authorized
Officer of such Guarantor and is authorized to sign this Amendment No. 6, (c) to
the best knowledge of such Secretary or Assistant Secretary, the good standing
certificates delivered by such Guarantor in connection with the closing of the
Credit Agreement on April 25, 2005, the closing of Amendment No. 2 on
February 27, 2006, the closing of Amendment No. 4 on October 13, 2006 or the
closing of Amendment No. 5 on January 14, 2008, as the case may be, remain true,
correct and complete and that such Secretary or Assistant Secretary has no
knowledge to the contrary thereof and (d) that the copies of the resolutions of
the respective boards of directors, members or managers or any other governing
body authorizing the execution of this Amendment No. 6, as attached to such
certificate, are true, correct and complete and remain in full force and effect;
and

(iv) the Agent receiving evidence of the payment by the Borrower of all fees
payable to the Lenders that the Borrower has agreed to pay in connection with
this Amendment No. 6.

Section 5. Release of Shaw CENTCOM Services, L.L.C. as a Guarantor and Release
of Security Interest over its Assets. Subject to the satisfaction of the
conditions precedent specified in Section 4 above, but effective as of the date
hereof, Shaw CENTCOM Services, L.L.C. shall be released and discharged from its
obligations as a Guarantor under the Loan Documents and the security interest
granted to the Agent under the Security Agreement in and to all of the right,
title and interest in the assets of Shaw CENTCOM Services, L.L.C. shall be
released. For the avoidance of doubt, Section 6.23 of the Credit Agreement shall
continue to apply to Shaw CENTCOM Services, L.L.C. to the extent that Shaw
CENTCOM Services, L.L.C. becomes a Material Subsidiary on or after the date
hereof.

Section 6. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 6 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 6 by signing any such counterpart. This Amendment
No. 6 shall be governed by, and construed in accordance with, the law of the
State of New York.

[Remainder of page intentionally blank]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 6 to be
duly executed and delivered as of the day and year first above written.

THE SHAW GROUP INC.

By:
Name:
Title:


2



      GUARANTORS:

LANDBANK PROPERTIES, L.L.C.


By its sole member

The LandBank Group, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Assistant Secretary

ARLINGTON AVENUE E VENTURE, LLC
BENICIA NORTH GATEWAY II, L.L.C.
CAMDEN ROAD VENTURE, LLC
CHIMENTO WETLANDS, L.L.C.
GREAT SOUTHWEST PARKWAY VENTURE, LLC
HL NEWHALL II, L.L.C.
JERNEE MILL ROAD, L.L.C.
KATO ROAD II, L.L.C.
KIP I, L.L.C.
LANDBANK BAKER, L.L.C.
MILLSTONE RIVER WETLAND SERVICES, L.L.C.
NORWOOD VENTURE I, L.L.C.
OTAY MESA VENTURES II, L.L.C.
PLATTSBURG VENTURE, L.L.C.
RARITAN VENTURE I, L.L.C.
WHIPPANY VENTURE I, L.L.C.
By their sole member

LandBank Properties, L.L.C.
by its sole member

The LandBank Group, Inc.

By:      
Name: Clifton S. Rankin
Title: Vice President and Assistant Secretary


AMERICAN PLASTIC PIPE AND SUPPLY, L.L.C.
LFG SPECIALTIES, L.L.C.
SO-GLEN GAS CO., LLC
By their sole member

EMCON/OWT, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

SHAW FT. LEONARD WOOD HOUSING, L.L.C.
SHAW BEALE HOUSING, L.L.C.
SHAW HANSCOM HOUSING, L.L.C.
SHAW LITTLE ROCK HOUSING, L.L.C.
SHAW NORTHEAST HOUSING, L.L.C.
SHAW NORTHWEST HOUSING, L.L.C.
By their sole member

Shaw Infrastructure, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

AMERICAN EAGLE COMMUNITIES MIDWEST, LLC
SHAW FT. LEONARD WOOD HOUSING II, L.L.C.
By their sole member

Shaw Ft. Leonard Wood Housing, L.L.C.
By its sole member

Shaw Infrastructure, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

FT. LEONARD WOOD MANAGEMENT COMPANY, L.L.C.
By its sole member

Shaw Ft. Leonard Wood Housing II, L.L.C.
By its sole member

Shaw Ft. Leonard Wood Housing, L.L.C.
By its sole member

Shaw Infrastructure, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

SHAW GBB, LLC
SHAW LIQUID SOLUTIONS, LLC
By their sole member

Shaw Environmental & Infrastructure, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

SHAW GBB INTERNATIONAL, LLC
By its sole member

Shaw GBB, L.L.C.
By its sole member

Shaw Environmental & Infrastructure, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

SELS ADMINISTRATIVE SERVICES, L.L.C.
By its sole member

Shaw Environmental Liability Solutions, L.L.C.
By its sole member

Shaw E & I Investment Holdings, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

SHAW ENVIRONMENTAL LIABILITY SOLUTIONS, L.L.C.
By its sole member

Shaw E & I Investment Holdings, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

HYDRO POWER SOLUTIONS LLC
By its sole member

Shaw California, L.L.C.
By its sole member

Shaw Environmental, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

SHAW CALIFORNIA, L.L.C.
By its sole member

Shaw Environmental, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

BADGER TECHNOLOGY HOLDINGS, L.L.C.
By its sole member

Badger Technologies, L.L.C.
By its sole member

Stone & Webster Process Technology, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

BADGER TECHNOLOGIES, L.L.C.
By its sole member

Stone & Webster Process Technology, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

NUCLEAR TECHNOLOGY SOLUTIONS, L.L.C.
By its sole member

SC Woods, L.L.C.
By its sole member

Stone & Webster, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

SC WOODS, L.L.C.
INTERNATIONAL CONSULTANTS, L.L.C.
STONE & WEBSTER SERVICES, L.L.C.
By their sole member

Stone & Webster, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

STONE & WEBSTER CONSTRUCTION SERVICES, L.L.C.
By its sole member

Stone & Webster Construction, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

SHAW RIO GRANDE HOLDINGS, L.L.C.
By its sole member

Shaw Rio Grande Valley Fabrication & Manufacturing, L.L.C.
By its sole member

Shaw Power Services, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

SHAW RIO GRANDE VALLEY FABRICATION & MANUFACTURING, L.L.C.
By its sole member

Shaw Power Services, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

EDS EQUIPMENT COMPANY, LLC
By its sole member

Shaw Transmission & Distribution Services, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

GREATER BATON ROUGE ETHANOL, L.L.C.
By its sole member

Shaw Biofuels, L.L.C.
By its sole member

Shaw Capital, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

SHAW BIOFUELS, L.L.C.
By its sole member

Shaw Capital, Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
Vice President and Secretary

SHAW MEXICO, L.L.C.
By its sole member

Shaw Americas, L.L.C.

By its sole member

The Shaw Group Inc.

By:      
Name: Clifton S. Rankin
Title: General Counsel and Corporate Secretary


SHAW AMERICAS, L.L.C.
SHAW JV HOLDINGS, L.L.C.
SHAW POWER SERVICES GROUP, L.L.C.
SHAW REMEDIATION SERVICES, L.L.C.
SHAW SERVICES, L.L.C.
By their sole member

The Shaw Group Inc.

By:      

     
Name:
Title:
  Clifton S. Rankin
General Counsel and Corporate Secretary

GFM REAL ESTATE LLC

          By:   __________________________________
Name:
  Clifton S. Rankin
Title:
  Manager

INTEGRATED SITE SOLUTIONS, L.L.C.
SHAW GLOBAL, L.L.C.

          By:   __________________________________
Name:
  Clifton S. Rankin
Title:
  Vice President and Secretary

B.F. SHAW, INC.
C.B.P. ENGINEERING CORP.
EMCON/OWT, INC.
ENVIROGEN, INC.
FIELD SERVICES, INC.
GHG SOLUTIONS, INC.
MWR, INC.
PIKE PROPERTIES I, INC.
PIKE PROPERTIES II, INC.
PROSPECT INDUSTRIES (HOLDINGS), INC.
SHAW ALASKA, INC.
SHAW ALLOY PIPING PRODUCTS, INC.
SHAW APP TUBELINE, INC.
SHAW BENECO, INC.
SHAW CAPITAL (NEVADA), INC.
SHAW CAPITAL, INC.
SHAW CMS, INC.
SHAW COASTAL, INC.
SHAW CONNEX, INC.
SHAW CONSULTANTS, INC.
SHAW E & I INVESTMENT HOLDINGS, INC.
SHAW ENERGY & CHEMICALS, INC.
SHAW ENERGY & CHEMICALS INTERNATIONAL, INC.
SHAW ENVIRONMENTAL & INFRASTRUCTURE, INC.
SHAW ENVIRONMENTAL & INFRASTRUCTURE INTERNATIONAL, INC.
SHAW ENVIRONMENTAL & INFRASTRUCTURE MASSACHUSETTS, INC.
SHAW ENVIRONMENTAL, INC.
SHAW ENVIRONMENTAL INTERNATIONAL, INC.
SHAW EUROPE, INC.
SHAW FABRICATION & MANUFACTURING, INC.
SHAW FABRICATION & MANUFACTURING INTERNATIONAL, INC.
SHAW FABRICATORS, INC.
SHAW FACILITIES, INC.
SHAW FIELD SERVICES, INC.
SHAW GBB MAINTENANCE, INC.
SHAW GLOBAL ENERGY SERVICES, INC.
SHAW GLOBAL OFFSHORE SERVICES, INC.
SHAW GRP OF CALIFORNIA
SHAW HOME LOUISIANA, INC.
SHAW INDUSTRIAL SUPPLY CO., INC.
SHAW INFRASTRUCTURE, INC.
SHAW INTELLECTUAL PROPERTY HOLDINGS, INC.
SHAW INTERNATIONAL, INC.
SHAW INTERNATIONAL MANAGEMENT SERVICES ONE, INC.
SHAW INTERNATIONAL MANAGEMENT SERVICES TWO, INC.
SHAW MANAGED SERVICES, INC.
SHAW MANAGEMENT SERVICES ONE, INC.
SHAW MID STATES PIPE FABRICATING, INC.
SHAW MORGAN CITY TERMINAL, INC.
SHAW NAPTECH, INC.
SHAW NORTH CAROLINA, INC.
SHAW NUCLEAR SERVICES, INC.
SHAW POWER, INC.
SHAW POWER DELIVERY SYSTEMS, INC.
SHAW POWER INTERNATIONAL, INC.
SHAW POWER SERVICES, INC.
SHAW PROCESS AND INDUSTRIAL GROUP, INC.
SHAW PROCESS FABRICATORS, INC.
SHAW PROJECT SERVICES GROUP, INC.
SHAW PROPERTY HOLDINGS, INC.
SHAW SSS FABRICATORS, INC.
SHAW STONE & WEBSTER PUERTO RICO, INC.
SHAW SUNLAND FABRICATORS, INC.
SHAW T&D COMPANY, INC.
SHAW TRANSMISSION & DISTRIBUTION SERVICES, INC.
SHAW TRANSMISSION & DISTRIBUTION SERVICES INTERNATIONAL, INC.
SHAW TULSA FABRICATORS, INC.
STONE & WEBSTER, INC.
STONE & WEBSTER ASIA, INC.
STONE & WEBSTER CONSTRUCTION, INC.
STONE & WEBSTER HOLDING ONE, INC
STONE & WEBSTER HOLDING TWO, INC.
STONE & WEBSTER INTERNATIONAL, INC.
STONE & WEBSTER INTERNATIONAL HOLDINGS, INC.
STONE & WEBSTER MASSACHUSETTS, INC.
STONE & WEBSTER MICHIGAN, INC.
STONE & WEBSTER PROCESS TECHNOLOGY, INC.

          By:   __________________________________
Name:
  Clifton S. Rankin
Title:
  Vice President and Secretary

THE LANDBANK GROUP, INC.

          By:   __________________________________
Name:
  Clifton S. Rankin
Title:
  Vice President and Assistant Secretary

SHAW MAINTENANCE, INC.

          By:   __________________________________
Name:
  Clifton S. Rankin
Title:
  Secretary

SHAW ENERGY SERVICES, INC.

          By:   __________________________________
Name:
  Clarence Ray
Title:
  Vice President and Secretary

SHAW CONSTRUCTORS, INC.

                  By:    
Name:
  David C. Voss         Title:   Vice President and Assistant Secretary

3

                  By:    
 
  AGENT:        
 
  BNPPARIBAS, as Agent        
 
  By:
  —
 
          Name:

 
          Title:
 
  By:
  —

Name:

Title:

4

EXTENDING LENDERS:

BNP PARIBAS

         
By:
  —    Name:
   Title:

By:
  —    Name:
   Title:

[LENDER]
       
By:
  —

Name:

Title:

5